DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to amended claim 1 that Chiang fails to disclose or suggest “that any such gap exists between the first and second barrels 14, 15,” page 6 of Applicant’s Remarks. Applicant further argues that “Chiang also necessarily fails to disclose or suggest the claimed feature of a connection medium provided in the first gap so as to fix the first group unit and the second group unit,” page 7 of Remarks. 
However, Examiner respectfully disagrees. Fig. 2 of Chiang (US 2008/0151396 A1) illustrates a gap between first barrel 14 and second barrel 15, see annotated figure below:

    PNG
    media_image1.png
    452
    703
    media_image1.png
    Greyscale


Further, Chiang teaches wherein a connection medium is provided within the space between the first and second barrels (“an adhesive such as glue (not shown) is applied between the second barrel 15 and first barrel 14;” paragraph 0032. See also claim 4 of Chiang). Thus, the claims remain rejected at least in view of Chiang.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4-15, 31, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 2008/0151396 A1).
Claim 1, Chiang teaches a multi-group lens assembly (see camera module of Fig. 2), comprising:
at least two group units (first barrel 14 and second barrel 15; paragraph 0022); and
at least one first gap between at least two adjacent group units (distance between first barrel 14 and second barrel 15; see paragraph 0031) to compensate for a difference between the multi-group lens assembly and an optical design system (distance between first and second barrel is adjusted to meet optical tolerances; paragraph 0030-0031), so that an optical system of the multi-group lens assembly conforms to the optical design system (adjustment is made “so as to optically align second lens 12 with first and second lenses 11,13;” paragraph 0030),
wherein the at least two group units includes a first group unit and a second group unit (second barrel 15 and first barrel 14; paragraph 0022),

wherein the first bearing component and the second bearing component have the first gap formed therebetween (see space between first barrel 14 and second barrel 15 in Fig. 2), and 
wherein the first gap has a connection medium provided therein so as to fix the first group unit and the second group unit (adhesive such as glue is applied between the second barrel 15 and first barrel 14; paragraph 0032).

Claim 2, Chiang further teaches wherein the first group unit further includes at least one first group lens which is mounted in the first bearing component (lens 12 mounted within barrel 15; paragraph 0020 and Fig. 1), and the second group unit further includes at least one second group lens which is mounted in the second bearing component (lenses 11, 13 mounted within barrel 14; paragraph 0020 and Fig. 1), so as to form two lens assembly units separately (see separate first and second lens barrels 14 and 15 in Fig. 1).

Claim 4, Chiang further teaches wherein the first bearing component includes a first main body (see upper portion of barrel 15 in Fig. 1) and an extension platform (see the lower threaded portion of barrel 15 as illustrated in Fig. 1), the extension platform forming the first gap with the second bearing component of the second group unit (see the inner area of barrel 15 forming a gap with the upper portion of barrel 14 in Fig. 2).



Claim 6, Chiang further teaches wherein the first main body has a first accommodating cavity (see upper portion of barrel 15; Fig. 1), a first upper light passing hole (see aperture at the top of barrel 15; Fig. 1) and a first lower light passing hole (see lower aperture of barrel 15; Fig. 2), and the first group lens is accommodated in the first accommodating cavity (see lens 12 accommodated in the upper portion of barrel 15; Fig. 2), and light passes through the first upper light passing hole to arrive at the first group lens, and passes through the first lower light passing hole to arrive at the second group unit (light passes through the apertures and optical elements of barrels 15 and 14 to be detected by image sensor 20; paragraph 0023).

Claim 7, Chiang further teaches wherein 
the second bearing component includes a second main body (see structure and walls of barrel 14 in Figs. 1-2), and 
the second main body has a second accommodating cavity (see barrel 14 of Fig. 1), a second upper light passing hole and a second lower light passing hole (see upper and lower apertures of the upper narrow portion of barrel 14; Fig. 1), and the second group lens is accommodated in the second accommodating cavity (lenses 11, 13 are accommodated in the upper narrow portion of barrel 14; Fig. 2), and light passing through the first group unit passes through the second upper light passing hole to arrive at the second group lens in the second 

Claim 8, Chiang further teaches (see embodiment of Fig. 4 that is essentially similar to the camera module 100 of Fig. 2; paragraph 0034) wherein the first main body below the extension platform extends into the second upper light passing hole of the second main body (lower threaded portion of barrel 15 extends into the aperture of barrel 14 of Fig. 4).

Claim 9, Chiang further teaches wherein the second bearing component includes an inner extension edge (see edge of upper narrow portion of barrel 14; Fig. 1), and the inner extension edge extends inwardly from the second main body to form the second upper light passing hole (upper narrow portion of barrel 14 forms the upper aperture of barrel 14; see Fig. 1).

Claim 10, Chiang further teaches wherein the first main body forms a fourth gap with the inner extension edge (by engaging the threads of the barrel 14, a space is formed; see Fig. 2), so that relative positions of the first group unit and the second group unit are adjusted (second barrel 15 and lens 12 are movable relative to the first barrel 14 and lenses 11, 13; paragraph 0031).

Claim 11, Chiang further teaches wherein the extension platform forms the first gap with the inner extension edge (threads 152 of barrel 15 engage with threads 142 of barrel 14 to form the gap, the space of the gap can be adjusted; see Fig. 2 and paragraph 0031).



Claim 13, Chiang further teaches wherein at least two adjacent group units have at least one second gap which communicates with the first gap (it is inherent that the engaging threads form a gap such that air can pass between the threads to adjust the distance between the first barrel 14 and second barrel 15).

Claim 14, Chiang further teaches wherein the adjusting element partially extends downwardly from the extension platform to form the first gap and the second gap between the extension platform and the inner extension edge (threaded portion of barrel 15 extends downwardly to the upper portion of barrel 14 and forms a gap with the threads 142 and a gap between the first barrel 14 and second barrel 15; see Fig. 2).

Claim 15, Chiang further teaches wherein the adjusting element of the first group unit forms the first gap with the inner extension edge of the second group unit (threaded portion of barrel 15 engaged with threads 142 form a gap between the first barrel 14 and second barrel 15; see Fig. 2).



Claim 37, Chiang teaches a camera module (see Figs. 1-2), comprising:
the multi-group lens assembly according to claim 1 (see discussion of claim 1, above); and
a photosensitive component (image sensor 20; paragraph 0023), wherein the multi-group lens assembly is located in a photosensitive path of the photosensitive assembly (“image sensor 20 is electronically attached to the circuit board 30 and configured for detecting light from the first lens 11, the second lens 12 and the third lens 13, and then outputting an image electrical signal;” paragraph 0023).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Kwong (US 2014/0184521 A1).
Claim 43, Chiang teaches an electronic device (see Figs. 1-2), comprising:
the multi-group lens assembly according to claim 1 (see discussion of claim 1, above); and
a photosensitive component (image sensor 20; paragraph 0023), wherein

Chiang is silent regarding a device main body wherein the camera module is provided on the device main body and cooperates with the device main body to implement image collection and reproduction.
However, a camera module as part of a device main body is well-known in the art. 
Kwong teaches a device main body (device housing 118; paragraph 0016 and Fig. 1) comprising a camera module (camera module 108; paragraph 0016) wherein the camera module is provided on the device main body (see Fig. 1B) and cooperates with the device main body to implement image collection and reproduction (captured image from camera module 108 can be displayed by display screen 116; paragraph 0017).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Kwong with that of Chiang in order to improve user experience and to improve quality of an electronic device while still maintaining a thin profile (see paragraph 0029 of Kwong). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696